DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 6, recites “the core wire comprises a cord”.  It is unclear what the difference is between a core wire and a cord.   Page 7 of the Specification appears to equate the two terms and that they may be used as synonyms (lines 9-14).
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 7 and 8 recite “a high-elastic modulus…..a low-elastic modulus”.  It is unclear what modulus values constitute high and low values.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 4 and 5 recite “the cord…with respect to one core yarn are secondarily-twisted.”  It is unclear if this is the same “secondarily-twisted” from claim 1 or a different twisting.
  Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “A V-ribbed belt comprising: a compression rubber layer formed of a rubber composition containing a rubber component comprising an ethylene-a-olefin elastomer; and a core wire, and having a tensile elastic modulus of 240 to 500 N/(mm-%).  It is unclear what has the tensile elastic modulus of 240-500 N/mm-%.  Is it the V-ribbed belt, the compression rubber layer or the core wire?  Further, what are the units referring to?  What force is N referring to? Is this the force that plastic deformation happens or a breaking point?  What is the length “mm” referring to?  Is it the length of the belt?  What is the “%” referring to?  This is not a standard modulus of elasticity and the specification does not provide definitions for these terms.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 2 recites “belt-type ISG drive”.  It is unclear what an ISG drive is.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hineno et al., U.S. Patent Publication 2015/0024892 in view of Kajihara, U.S. Patent Publication 2007/0144134.

As per claim 1, Hineno et al. disclose a V-ribbed belt (11) comprising:
  	a compression rubber layer (14) formed of a rubber composition containing a rubber component comprising an ethylene-a-olefin elastomer (para [0066]); and a core wire (12) [tension member].  Hineno et al. do not disclose a core wire comprises a cord comprising: a core yarn comprising a high-elastic modulus fiber; and a plurality of sheath yarns each comprising a low-elastic modulus fiber and disposed around the core yarn, and the cord is a secondarily-twisted cord and has a ratio of an average diameter of the sheath yarns to an average diameter of the core yarn of 0.2 to 0.4.
 	However, Kajihara in his Reinforcing Cord for Rubber Reinforcing and Rubber Product Including the Same invention teach the use of a core wire comprising a cord (10) comprising:
 	a core yarn (11) comprising a high-elastic modulus fiber (polyarylate) (para [0018]); and
 	 a plurality of sheath yarns (12) each comprising a low-elastic modulus fiber (glass) (para [0018]) and disposed around the core yarn (11), and
 	 the cord is a secondarily-twisted cord (paras [0023, 0037, 0038]) and has a ratio of an average diameter of the sheath yarns (12) to an average diameter of the core yarn (11) of 0.2 to 0.4 [paras (0037, 0038), yarn diameter is 0.8, cord diameter is 1.2 which yields .2 diameter sheath yarns; .2/.8 = .25 which meets the ratio limitation of .2-.4].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of Hineno et al. with tension member consisting of core yarns and sheath yarns, as taught by Kajihara, for the purpose of optimizing a reinforcing cord for rubber reinforcement having high strength, elasticity and bonding fatigue resistance (abstract).
 	Hineno et al. and Kajihara disclose the claimed invention except for a core wire having a tensile elastic modulus of 240 to 500 N/(mm-%). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size a core wire for a V-belt based on engine size and output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claim 2, Hineno et al. and Kajihara as set forth above, Hineno et al. as modified, disclose wherein the each of sheath yarns (12) has a total fineness of 30 to 80 tex (para [0022]). 

As per claim 3, Hineno et al. and Kajihara as set forth above, Hineno et al. as modified, disclose the sheath yarns (12) have the average diameter of 0.13 to 0.25 mm.  Examiner points to the sheath yarn calculation from claim 1 (0.2 mm) above.

 As per claim 4, Hineno et al. and Kajihara as set forth above, Hineno et al. as modified, disclose the sheath yarns are twisted yarns (12) that are primarily-twisted (para [0023]), and the cord (10) is a twisted-yarn cord in which the core yarn and 11 to 19 of the sheath yarns (12) with respect to one core yarn (11) are secondarily-twisted (para [0024]). 

As per claim 6, Hineno et al. and Kajihara as set forth above, Hineno et al. as modified, disclose having a secondary-twisting direction being the same as a primary-twisting direction (para [0024]). 

As per claim 8, Hineno et al. and Kajihara as set forth above, Hineno et al. as modified, disclose an adhesive component (RFL) attached to a surface of at least a part of the high-elastic modulus fiber or a surface of at least a part of the low-elastic modulus fiber (paras [0036-0038]), and comprising a rubber component attached to a surface of at least a part of the cord (paras [0025-0027]).

As per claim 11, Hineno et al. and Kajihara as set forth above, Hineno et al. as modified, do not disclose being attached to an engine mounted with a belt-type ISG drive in which a dynamic tension of 85 N/mm or more acts on per 1 mm of a width of the belt; however, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).   



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hineno et al., U.S. Patent Publication 2015/0024892 in view of Kajihara, U.S. Patent Publication 2007/0144134., further in view of Tomoda, U.S. Patent Publication 2019/0276954.

As per claim 5, Hineno et al. and Kajihara as set forth above, Hineno et al. as modified, do not disclose the belt comprises, as the core wire, a core wire of an S-twisted cord and a core wire of a Z-twisted cord which are buried at a predetermined interval in a rubber layer.  However, Tomoda in his Plied Cord Production Method Therefore, Transmission Belt, and Method for using Same invention teach the use of cords in a V-ribbed belt containing both S-twisted and Z-twisted cords (para [0046]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hineno et al. and Kajihara with alternating S-twisted and Z-twisted cords in the rubber layer, as taught by Tomoda, for the purpose of enhancing rectilinearity of the belt (para [0046]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hineno et al., U.S. Patent Publication 2015/0024892 in view of Kajihara, U.S. Patent Publication 2007/0144134, further in view of Furusawa et al., U.S Patent Publication 2010/0267863.

 As per claim 7, Hineno et al. and Kajihara as set forth above, Hineno et al. as modified, disclose and the low- elastic modulus fiber comprises a glass fiber (para [0018], Kajihara).  Hineno et al. and Kajihara do not disclose the high-elastic modulus fiber comprises a carbon fiber.  However, Furusawa et al. in their Reinforcement Cord and Rubber Product Employing the Same invention teach the use of carbon fiber for use as a high-elastic modulus in the core yarn for use in a rubber belt (para [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hineno et al. and Kajihara with a carbon fiber high-elastic modulus fiber, as taught by Furusawa et al., for the purpose of optimizing tensile elastic modulus without changing size of the strands.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654